COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


SENTARA NORFOLK GENERAL HOSPITAL AND
 ROYAL INDEMNITY COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 1957-04-1                                         PER CURIAM
                                                                  DECEMBER 21, 2004
DOREEN TUPPER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert A. Rapaport; Jennifer Tatum Atkinson; Clarke, Dolph,
                 Rapaport, Hardy & Hull, P.L.C., on brief), for appellants.

                 (Karen M. Rye; Law Office of Karen M. Rye, on brief), for appellee.


       Sentara Norfolk General Hospital and its insurer (hereinafter referred to as “employer”)

appeal a decision of the Workers’ Compensation Commission finding that employer failed to

meet its burden of proving that Doreen Tupper was released to her pre-injury work beginning

November 7, 2003. We have reviewed the record and the commission’s opinion and find no

reversible error. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Tupper v. Sentara Norfolk General Hospital, VWC File No. 215-08-49 (July 19,

2004). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.